The plaintiff in error, hereinafter called defendant, was convicted in the district court of Sequoyah county on a charge of larceny of domestic animals, and his punishment fixed at imprisonment for a term of five years.
All the assignments of error go to the sufficiency of the evidence to sustain the verdict and judgment. Briefly stated, the record discloses that E.E. Gragg had *Page 16 
two head of cattle taken from the range, and learned that a firm of butchers, Leach  Cassidy, at Sallisaw, had possession of cattle answering the description. He went there and found his cattle and recovered them. Cassidy testified that he bought these cattle from defendant, and this is admitted. A witness Trimble testified that about this time he saw defendant and one Honeycutt driving cattle answering this description upon a byroad near where they ranged. At the time of his arrest, defendant told the sheriff in the presence of the witness McLaughlin, that he had bought the cattle from a Delaware Indian. Upon the trial, defendant testified he bought the cattle from Charley Wallace in the presence of Lon Honeycutt, Jack Holt, Fred Payne, and Wallace Payne. Wallace Payne was a brother-in-law of defendant. Charley Wallace, from whom defendant claims he bought the cattle, was not produced as a witness. The evidence for the state is in part circumstantial, and the entire testimony is conflicting. There is, however, sufficient evidence which, if believed by the jury, amply sustains the verdict and judgment. It is well settled that, where there is evidence, although conflicting, from which the jury may reasonably and logically find a defendant guilty, its weight and sufficiency is for the jury, and this court will not disturb the judgment for insufficiency of the evidence.
The case is affirmed.
DOYLE, P.J., and DAVENPORT, J., concur.